SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party Other than the Registrant£ Check the appropriate box: T Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (aspermitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to Section 240.14a-2 Modine Manufacturing Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): TNo fee required. £Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: £Fee paid previously with preliminary materials. £Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: June 18, 2009 1500 DeKoven Avenue Racine, Wisconsin53403-2552 Notice of Annual Meeting of Shareholders Date: Thursday, July 23, 2009 Time: 9:00 a.m. Place: The Pfister Hotel 424 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Record Date: May 29, 2009 The annual meeting is for the following purposes: 1. To elect the Company nominated slate of three directors for terms expiring in 2012; 2. To approve the proposed amendment to the Amended and Restated Articles of Incorporation of Modine Manufacturing Company to provide for a majority voting standard for the election of directors; 3. To approve the proposed amendment to the Bylaws of Modine Manufacturing Company to provide for a majority voting standard for the election of directors; 4. To ratify the appointment of the Company's independent registered public accounting firm; and 5. To consider any other matters properly brought before the shareholders at the meeting. By order of the Board of Directors, /s/ Margaret C. Kelsey Margaret C. Kelsey Vice President – Corporate Development, General Counsel and Secretary June 18, 2009 PROXY STATEMENT Your vote at the annual meeting is important to us.Please vote your shares of common stock by calling a toll-free telephone number, logging onto the Internet or by completing the enclosed proxy card and returning it in the enclosed envelope. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be held on July 23, 2009 – the Proxy Statement and 2009 Annual Report are available at www.proxyvote.com and www.modine.com. PRELIMINARY COPIES PROXY STATEMENT 2009 Annual Meeting of Shareholders of Modine Manufacturing Company SOLICITATION OF PROXIES This proxy statement is solicited on behalf of the Board of Directors for use at the 2009 Annual Meeting of Shareholders. The meeting will be held at 9:00 a.m. on July 23, 2009 at: The Pfister Hotel 424 East Wisconsin Avenue Milwaukee, Wisconsin 53202 This proxy statement and accompanying proxy card are first being mailed to shareholders on or about June 18, 2009. GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING The Rules of Conduct for the annual meeting are attached as Appendix A.Please review the Rules of Conduct before attending the annual meeting.The Rules of Conduct will also be distributed at the annual meeting. Who may vote? You may vote your shares of common stock if our records show that you owned the shares at the close of business on May 29, 2009, the record date.A total of 32,236,227 shares of common stock were outstanding as of the record date and entitled to vote at the annual meeting.You get one vote for each share of common stock you own.The holders of common stock do not have cumulative voting rights.The enclosed proxy card shows the number of shares you may vote. How do I vote? You may vote in person or by properly appointed proxy. Registered Holders Registered holders may vote by completing and mailing the enclosed proxy card or electronically either via the Internet or by calling Broadridge Financial Solutions, Inc.You may also vote in person at the annual meeting.Specific instructions are set forth on the enclosed proxy card. Street Name Holders If your shares are registered in the name of a bank or brokerage firm, you may be eligible to vote your shares electronically via the Internet or by telephone.If your bank or brokerage firm is participating in Broadridge Investor Communication Services’ program, your voting form will provide you with instructions. 401(k) Retirement Plan Participants If you are a participant in one of Modine’s 401(k) Savings Plans, you will receive a proxy to indicate your voting instructions for your shares held in your plan account.The trustee for the plan, Marshall & Ilsley Trust Company N.A., will vote your shares as you direct.If a proxy is not returned for shares held in a plan, the trustee generally will vote those shares in the same proportion that all shares in the plan for which voting instructions have been received are voted, although it may do otherwise in its discretion. The telephone and Internet voting procedures on the enclosed proxy card are for your convenience and reduce costs for Modine.The procedures are designed to authenticate your identity, allow you to give voting instructions and confirm that those instructions have been recorded properly. May I vote in person at the annual meeting? Although we encourage you to complete and return the proxy card or vote by telephone or via the Internet to ensure that your vote is counted, you may attend the annual meeting and vote your shares in person.You will need to obtain a “legal proxy” from your broker if you hold your shares in street name and want to vote those shares at the annual meeting in person. Please tell us when you appoint your proxy if you plan on attending the annual meeting so that we may have an accurate count of the number of shareholders attending the meeting. What does the Board of Directors recommend? The Board of Directors’ recommendation is included with the description of each item in this proxy statement.In summary, the board recommends a vote: FOR election of the Company-nominated slate of three directors for terms expiring in 2012 (see Item 1); FOR approval of the amendment to the Amended and Restated Articles of Incorporation to provide for a majority voting standard for the election of directors (see Item 2); FOR approval of the amendment to the Bylaws to provide for a majority voting standard for the election of directors (see Item 3); and FOR ratification of the Company's independent registered public accounting firm (see Item 4). 1 Unless you give other instructions, the persons named as proxies will vote FOR Items 1, 2, 3 and 4. What if other matters come up at the annual meeting? To our knowledge, the matters described in this proxy statement are the only matters that will be subject to a vote.If other matters are properly presented, the persons appointed as proxies will vote your shares on those other matters in accordance with their best judgment. May I change my vote after I appoint a proxy? Yes, you may change your vote by revoking your proxy.You may revoke your proxy by: · submitting a new proxy; · giving written notice before the annual meeting to the Company’s Secretary stating that you are revoking your previous proxy; · revoking your proxy in the same manner you initially submitted it – by telephone, the Internet or mail; or · attending the annual meeting and voting your shares in person. If you decide to vote your shares in person, we prefer that you first revoke your prior proxy in the same way you initially submitted it – that is, by telephone, the Internet or mail.The presence at the annual meeting of a shareholder who has made an effective proxy appointment does not, of itself, constitute a revocation of the proxy appointment. How are votes counted? A majority of the shares entitled to vote, represented in person or by proxy, will constitute a quorum at the annual meeting.Abstentions and broker "non-votes" are counted as present for purposes of determining a quorum.A broker "non-vote" occurs when a broker holding shares for a beneficial owner does not vote on a particular proposal because the broker does not have discretionary voting power for that particular item and has not received voting instructions from the beneficial owner. Voting on the Election of Directors (Item 1) Directors are elected by a plurality of the votes cast by the shares entitled to vote in the election, as long as a quorum is present.This means that the individuals who receive the largest number of votes are elected as directors, up to the maximum number of directors to be elected in the election.Therefore, shares not voted have no effect in the election of directors.Votes attempted to be cast against a candidate are not given legal effect and are not counted as votes cast in an election of directors. Voting on the Amendment to the Amended and Restated Articles of Incorporation (Item 2) Approval of this proposal requires the affirmative vote of two-thirds of all shares entitled to vote on the proposal.Abstentions and broker non-votes will have the effect of votes against this proposal. Voting on the Amendment to the Bylaws (Item 3) Approval of this proposal requires the affirmative vote of two-thirds of all shares entitled to vote on the proposal.Abstentions and broker non-votes will have the effect of votes against this proposal. Voting on the Ratification of Independent Registered Public Accounting Firm (Item 4) Approval of this proposal requires the affirmative vote of a majority of the votes cast on the proposal, provided a quorum is present.Because abstentions and broker non-votes are not considered votes cast, they will not have an effect on the vote. Who will count the votes? Broadridge Financial Solutions, Inc., an independent tabulator, will count the votes under the supervision of the Inspectors of Election appointed by the Board of Directors. Who pays for this proxy solicitation? Modine pays for the proxy solicitation.Directors, officers and employees of Modine, who will receive no compensation for their services, may solicit proxies in person or by mail, telephone, facsimile transmission or other means.Brokers, banks, nominees, fiduciaries and other custodians will be requested to solicit beneficial owners of shares and will be reimbursed for their expenses. How may I help reduce mailing costs? Eligible shareholders who have more than one account in their name or the same address as other shareholders may authorize us to discontinue mailings of multiple annual reports and proxy statements.Most shareholders can also view future annual reports and proxy statements on the Internet rather than receiving paper copies in the mail.See the next two questions and answers below and your proxy card for more information. Are proxy materials and the annual report available electronically? Yes, they are available at www.proxyvote.com and on our website, www.modine.com. In addition, shareholders may elect to view future proxy statements and annual reports on the Internet instead of receiving paper copies in the mail.If you are a shareholder of record, you may choose this option and save us the cost of producing and mailing these documents by following the instructions provided on the proxy card to vote on the Internet.On the referenced website, you will be given instructions for choosing the option of receiving future proxy statements and annual reports electronically.If you hold your stock in street name, please refer to the information provided by the party in whose name the shares are held for instructions on how to elect to view future proxy statements and annual reports on the Internet. 2 What happens if multiple shareholders share the same address? We adopted a procedure called "householding" so we are sending only one proxy statement to those with the same last name at a single address, unless we have received instructions to do otherwise.Householding reduces our printing and postage costs.If a shareholder of record wishes to receive a separate copy of a proxy statement or annual report in the future, he or she may provide written notice to the Company’s Secretary, Modine Manufacturing Company, 1500 DeKoven Avenue, Racine, WI 53403-2552 and tell us so.Upon written or oral request, the Company will promptly send a copy of either document.Shareholders of record sharing the same address and receiving multiple copies of the annual report and proxy statement may request householding by contacting us in the same manner.If you own your shares in street name, you may request householding by contacting the entity in whose name the shares are held. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of the outstanding shares of the Company’s common stock by: · persons known by the Company to beneficially own more than 5% of the outstanding shares; · nominees for director and directors of the Company; · the executive officers named in the Summary Compensation Table in the Executive Compensation section of this proxy statement; and · all current directors and executive officers of the Company as a group. Common Stock Name and Address of Owner (1) Number of Shares Owned and Nature of Interest (2)(3) Percent of Class Mario J. Gabelli and affiliates (4) One Corporate Center Rye, New York 10580-1435 Dimensional Fund Advisors LP (5) Palisades West, Building One 6300 Bee Cave Road Austin, Texas 78746 Barclays Global Investors (6) 400 Howard Street San Francisco, CA 94105 Rutabaga Capital Management LLC Two Oliver Street Boston, Massachusetts 02109 Charles P. Cooley * Frank P. Incropera * Frank W. Jones (7) * Dennis J. Kuester * Vincent L. Martin (8) * Gary L. Neale * Marsha C. Williams * Michael T. Yonker * Thomas A. Burke * Bradley C. Richardson * Klaus A. Feldmann * Thomas F. Marry * Margaret C. Kelsey * James R. Rulseh (9) * All directors and executive officers as a group (14 persons)(10)(11) 3 Except as otherwise indicated, each person has the sole power to vote and dispose of all shares listed opposite his or her name.The number of shares set forth for nominees for director, directors and executive officers is reported as of May 29, 2009.The number of shares for 5% shareholders is as of the date such shareholder reported such holdings in filings under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), unless more recent information was provided.The above beneficial ownership information is based on information furnished by the specified persons and is determined in accordance with Exchange Act Rule 13d-3, and other facts known to the Company.It includes shares of common stock that are issuable upon the exercise of stock options exercisable within 60 days of the record date.Such information is not necessarily to be construed as an admission of beneficial ownership. Includes shares of common stock issuable upon the exercise of options within 60 days of May 29, 2009 as follows: Dr. Incropera - 35,852 shares; Mr. Jones - 36,876 shares; Mr. Kuester - 36,876 shares; Mr. Martin - 35,852 shares; Mr. Neale – 37,900 shares; Ms. Williams - 35,852 shares and Mr. Yonker - 36,876 shares. Includes the following: Number of Shares Name Direct Ownership Options Exercisablewithin 60 Days of May 29, 2009 Held in401(k) Plan Attributable to Deferred Comp. Plan Restricted Shares (Not Vested) Thomas A. Burke Bradley C. Richardson Klaus A. Feldmann 0 0 Thomas F. Marry Margaret C. Kelsey 0 James R. Rulseh 34 Based on Schedule 13D filed under the Exchange act, dated March 17, 2009. Each reporting person included in the Schedule 13D: Gabelli Funds, LLC; GAMCO Asset Management Inc. ("GAMCO"); GGCP, Inc.; GAMCO Investors, Inc.; and Mario J. Gabelli, has the sole power to vote or direct the vote and the sole power to dispose or direct the disposition of the reported shares, except that (i) GAMCO does not have authority to vote 164,855 of the reported shares, and (ii) in certain circumstances, proxy voting committees may have voting power over the reported shares. Based on Schedule 13G filed under the Exchange Act dated December 31, 2008. Dimensional Fund Advisors LP has the sole power to vote or direct vote and the sole power to dispose of or direct the disposition of the reported shares. 4 Based on Schedule 13G filed under the Exchange Act, dated December 31, 2008. Each reporting person included in the Schedule 13G: Barclays Global Investors, NA.; Barclays Global Fund Advisors; Barclays Global Investors, Ltd.; Barclays Global Investors Japan Limited; Barclays Global Investors Canada Limited; Barclays Global Investors Australia Limited; Barclays Global Investors (Deutschland) AG; Barclays Global Fund Advisors; and Barclays Global Investors, Ltd has the sole power to vote or direct the vote and the sole power to dispose or direct the disposition of the reported shares. Mr. Jones shares the power to vote and dispose of 11,295 shares of common stock with his spouse. Mr. Martin shares the power to vote and dispose of 25,000 shares of common stock with his spouse. Mr. Rulseh is a former executive officer of the Company. Includes 647,022 shares subject to the exercise of options within 60 days of May 29, 2009. None of the shares of common stock held by a director or executive office are pledged as security. ITEM 1 - ELECTION OF DIRECTORS Action will be taken at the 2009 Annual Meeting of Shareholders for the election of three directors to serve as directors until the 2012 Annual Meeting of Shareholders and until their respective successors are duly elected and qualified.The Company’s Amended and Restated Articles of Incorporation provide that the Board of Directors shall be divided into three classes, as nearly equal in number as possible, serving staggered three-year terms.The Board of Directors currently consists of ten members with two classes of three directors each and one class with four directors. The nominees for election are Frank W. Jones, Dennis J. Kuester and Michael T. Yonker.The election will be determined by a plurality of the votes duly cast.It is intended that the persons appointed as proxies will vote FOR the election of the nominees listed below, unless instructions to the contrary are given to them.The nominees have indicated that they are able and willing to serve as directors.While it is not anticipated that any of the nominees will be unable to take office, if that happens, it is intended that the proxies will vote FOR the substitute nominee(s) designated by the Board of Directors.In accordance with the Company’s Bylaws, a director shall hold office until the end of such director’s term and until the director’s successor shall have been elected or there is a decrease in the number of directors or until his or her prior death, resignation or removal.Vacancies may be filled by the shareholders or the remaining directors. See Selection of Nominees for the Board below. The Company's Bylaws provide that each Director shall retire at the close of the term in which he or she attains the age of 70 years, except that the provision shall not apply to any director who has been exempted from the provision by a resolution passed by a two-third's vote of the Board of Directors. The nominees for the Board of Directors, the directors whose terms will continue, their ages, principal occupation (which they have been in for at least five years unless otherwise indicated), other directorships and their tenure and expiration dates of their terms are as follows: Name Principal Occupation and Directorships Nominees to be Elected for Terms Expiring in 2012: Frank W. Jones
